1. Petitioner’s Pro Se Motion to Take Judicial Notice of Adjudicative Facts
1. 2. Petitioner’s Pro Se Motion for
Necessary Joinder of Parties
2.
3. Petitioner’s Pro Se Motion for Joinder of Claims and Remedies
3.
4. Petitioner’s Pro Se Motion for Evidentiary Oral Hearing and Findings and Conclusions by the Court
4.
6. Petitioner’s Pro Se Motion for Inquiry into Restraint on Liberty; Petition for Writ of Habeas Corpus-, Relief from Judgments
6. Denied 02/19/2016
6. Petitioner’s Pro Se Motion for Calendaring Cause
6.